Case 2:20-cv-04962-PA-AFM Document 13 Filed 09/21/20 Page 1 of 1 Page ID #:63


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   SUTINAH SUNENGSIH,                           CV 20-04962 PA (AFMx)
12                Plaintiff,                      JUDGMENT
13          v.
14   WELLS FARGO BANK NA, et al.,
15                Defendants.
16
17
18
           Pursuant to this Court’s September 21, 2020, Minute Order dismissing plaintiff
19
     Sutinah Sunengsih’s Complaint for failure to prosecute,
20
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21
     dismissed without prejudice.
22
      DATED: September 21, 2020                     ___________________________________
23                                                             Percy Anderson
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
